Citation Nr: 1133592	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-16 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder with major depressive disorder (PTSD), rated 30 percent disabling, prior to June 20, 2006.

2.  Entitlement to a higher initial disability evaluation for PTSD, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1968, to include service in the Republic of Vietnam from October 20, 1967, to October 19, 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's May 2005 application for such benefit, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

The issue of entitlement to adaptive equipment, to include a wheelchair and/or motorized scooter, has been raised by the Veteran in a November 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Since March 17, 2004, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  Since March 17, 2004, the preponderance of the evidence shows that the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating of 70 percent, and no more, effective March 17, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran's present claim arises from the grant of his initiating service connection claim for PTSD.  Thus, the present appeal relates to the downstream issue of the assigned disability evaluation and the notice provisions of 38 U.S.C.A. § 5103 are not applicable.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue have been obtained.  The Veteran's service, VA and private treatment records have been obtained.  The Veteran has also been provided appropriate VA examinations and has declined a hearing related to his present claim.  Further, the Veteran has not identified any additional evidence VA should obtain on his behalf, nor are any such records reasonably identified by the record.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

As previously indicated, the Veteran was provided VA examinations and relevant treatment records obtained with respect to his PTSD claim.  Generally, VA is required to obtain all outstanding VA treatment records and afford a contemporaneous VA examination to assess the current nature, extent, and severity of a service connected disability.  See 38 U.S.C.A. § 5103A (West 2002); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Nonetheless, in the present circumstance, both the lay and medical evidence of record shows that the Veteran has not experienced persistent delusions or hallucinations, disorientation to time or place or an inability to remember his name or the names of close relatives, and indeed, he does not report otherwise.  Further, the Veteran continues to maintain a relationship with his wife, of nearly 41-years.  Thus, even assuming the Veteran's psychiatric condition worsened since his last VA psychiatric examination, the evidence affirmatively shows that he cannot satisfy the 100 schedular criteria, which contemplate total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Moreover, the Board finds the available evidence of record to be sufficient to evaluate the current state of the Veteran's PTSD, making an additional examination and records development unnecessary.  See Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, additional efforts to assist the Veteran, to include affording him another VA psychiatric examination or obtaining any additional treatment records, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).  

	Applicable Laws and Regulations

By way of background, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a September 2004 rating action granted the Veteran's service connection claim for PTSD, assigning a 30 percent disability evaluation, effective February 12, 2004.  An October 2004 RO determination, finding clear and unmistakable error in the September 2004 rating action, revised the effective date for service connection to March 17, 2004.  The Veteran expressed disagreement with this initial disability evaluation and perfected the present matter on appeal.  Prior to any appellate review, a February 2007 rating action granted a 50 percent disability evaluation for PTSD, effective June 20, 2006.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 30 percent rating is warranted if psychiatric symptoms are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Background 

In July 2004, the Veteran was provided a VA examination in connection with his present claim.  During the examination, the Veteran reported having difficulties being around others, occasional outburst of anger and paranoia, and difficulties associated with establishing effective relationships.  The VA examiner also noted the Veteran's isolative behavior, endorsement of daily intrusive thoughts, nightmares, flashbacks, avoidance behaviors, sleep impairment and his need to constantly check the locks and doors in his home.  However, the Veteran indicated that he had worked in his chosen profession since 1983, when he decided to become a small business owner.  On appropriate examination, the Veteran was noted as having a flat affect, an exaggerated startle response and hypervigilance.  Based on relevant medical evidence, the Veteran's account of symptoms and current findings, the VA examiner stated that the Veteran's social impairment was significant and his occupational impairment was severe.  The Veteran's Global Assessment of Functioning (GAF) score was 51.  

Multiple VA psychiatric treatment records, dated in July 2004, are of record.  In July 6, 2004, the VA medical professional indicated that the Veteran continued to experience marital stress and difficulties relating to others.  At a July 26, 2004, VA psychiatric treatment, the Veteran was noted as appearing distressed and depressed, with the VA medical professional documenting the presence of sleep impairment, concentration impairment, irritability, survivor's guilt and the Veteran's continuous need to check the security of his home.  

At a January 2005 VA psychiatric treatment, the Veteran continued to report feelings of anxiety and irritability, and impaired sleep and concentration.  This record also reflects the Veteran's continued isolative behaviors and denial of suicidal/homicidal ideation, feelings of hopelessness or decreased interest in enjoyable activities.  Additionally, the Veteran reported that he continued to operate his small business.  

In an effort to support his claim, the Veteran submitted the May 2005 statement of private physician B. Craig, M.D.  Initially, Dr. Craig indicates that the Veteran's confirmed in-service combat stressors sufficiently support a diagnosis of PTSD, with depressive features.  Then, based on the Veteran's symptoms, Dr. Craig characterized the Veteran's psychiatric condition as "severe."  

At a July 2005 VA psychiatric treatment, the Veteran presented so signs of "acute distress and relate[d] [that he was] doing alright," denying any suicidal/homicidal ideation, hallucinations, delusions, depression or anger symptoms; however, he continued to experience nightmares, feelings of anxiety and survivor's guilt.  

The Veteran was provided another VA examination, in June 2006.  At this time, the Veteran reported feeling depressed, having a decreased interest in previously enjoyed activities, being easily irritated and angered, having sleep difficulties and nightmares and needing to isolate himself from others.  The VA examiner also detailed the Veteran's strained relationship with his wife and limited interaction with friends.  Further, the VA examination report documents the Veteran's avoidance behaviors, restricted affect, feeling of detachment/estrangement from others, exaggerated startle response and flashbacks.  The VA examiner also indicated that the Veteran no longer operated his small business, given physical and psychological difficulties.  The Veteran's GAF score was 47.

In addition, the competent and credible statements by the Veteran, relating to the nature and severity of his PTSD, and various medical records have also been associated with the claims folder.  Although each is not summarized in detail, these pieces of evidence are consistent with the evidence discussed above and have been considered in evaluating the Veteran's claim.

	Merits

In several statements, the Veteran and his representative contend that the severity of the Veteran's service-connected psychiatric disability most closely approximates the criteria for a 70 percent rating.  For the reasons set forth below, the Board agrees.

Based on a review of the evidence of record, and as advanced by the Veteran and his representative in multiple statements and submissions, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation.  Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, to include obsessional rituals and social impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

What is more, the Veteran's unprovoked irritability and outbursts of anger are detailed in a July 2004 VA treatment record and the June 2006 VA examination report.  VA examinations reports, dated in July 2004 and June 2006, further document the Veteran's difficulties associated with family and social interactions.  Additionally, the medical evidence confirms the presence of obsessional/ritualistic behaviors, which are specifically detailed in a July 2004 VA treatment record and a July 2004 VA examination report.  Additionally, the evidence of record confirms that the Veteran's psychiatric symptoms, at most, have had a severe impact on his occupational function.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating.

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran being oriented to all spheres.  Further, the evidence shows that he has not demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  What is more, the evidence does not show, and indeed, the Veteran does not report, that he is a persistent threat to himself or others, has persistent delusion or hallucinations, or has memory loss for names of close relative or his own name.  While the June 2006 VA examiner noted that the Veteran was no longer employed, this was attributed to both physical and psychological symptoms, indicating psychiatric symptoms alone did not cause total occupational impairment; moreover, the does not Veteran contend that his psychiatric condition alone causes total occupational impairment.  There is also evidence of impaired social relationships, but there is no evidence of total social impairment, as he maintains, albeit strained, relationships with his family and friends.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation.  

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's PTSD disability.  There is evidence that the Veteran's PTSD is productive of some occupational and social impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial rating of 70 percent for PTSD, and no more, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran presently seeks entitlement to a TDIU.  In May 2005, he filed a formal claim of entitlement to a TDIU on VA Form 21-8940, indicating that he was last employed on a full-time basis in 2001.  In an accompanying statement, the asserted entitlement to a 70 percent evaluation for PTSD and maintained that in light of all of his service-connected disabilities, a TDIU was warranted.

In light of the Board's decision and the disability evaluations presently assigned to other service-connected conditions, the Veteran meets the criteria for schedular consideration for a TDIU.  See 38 C.F.R. § 4.16(a).  In this instance, the record is unclear as to severity of the Veteran's other service connected conditions and the claims folder does not contain competent medical evidence addressing the criteria necessary to establish entitlement to a TDIU.  Thus, the Board is without discretion and must remand this matter for an appropriate VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board observes that the Veteran receives regular VA treatment for his service-connected conditions; however, relevant treatment records dated since February 2009 have not been associated with the claims folder.  Under the law, VA must attempt to obtain all relevant VA records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded.

Additionally, in a November 2008 statement, the Veteran raised claims seeking increased disability evaluations for (I) type II diabetes mellitus, (II) right and left upper extremity peripheral neuropathy and (III) right and left lower extremity peripheral neuropathy; however, to date the RO has not addressed these claims in the first instance.  Because the Board lacks jurisdiction to consider issues raised by the record but not considered by the RO, such issues are normally referred to the AOJ for any and all appropriate action.  In this case, however, a favorable decision on any of the Veteran's respective increased rating claims may impact his claim for a TDIU.  Indeed, if the RO determines that any, or all, of the respective conditions have increased in severity to such an extent an increased disability evaluation is warranted this might serve as a basis to grant the claim for a TDIU.  What is more, if the Veteran's respective service connected (I) type II diabetes mellitus, (II) right and left upper extremity peripheral neuropathy and (III) right and left lower extremity peripheral neuropathy have increased in severity then the requested VA examination must also consider this condition when providing the requested opinions and assessments.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  As such, the Board finds that the question of entitlement to a TDIU that is presently on appeal is inextricably intertwined with the now pending increased rating claims for (I) type II diabetes mellitus, (II) right and left upper extremity peripheral neuropathy and (III) right and left lower extremity peripheral neuropathy; hence, the issues should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Further, the RO must consider the respective increased rating claims for (I) type II diabetes mellitus, (II) right and left upper extremity peripheral neuropathy and (III) right and left lower extremity peripheral neuropathy in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide appropriate VCAA notice, develop and adjudicate the Veteran's respective increased rating claims for (I) type II diabetes mellitus, (II) right and left upper extremity peripheral neuropathy and (III) right and left lower extremity peripheral neuropathy.  

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's service-connected conditions, since February 2009.  Any negative response should be in writing, and associated with the claims folder.

3.  After completing the above, schedule the Veteran for an appropriate VA examination related to his TDIU claim.  Prior to the examination, the claims folders should be made available to the examiner for review in conjunction with the examination, with such review noted in the examination report.  

The examiner should specifically indicate whether, without taking his age into account, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by his service-connected disabilities (i.e., PTSD, diabetes mellitus type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy and erectile dysfunction) either individually or in conjunction with one another.  

If the examiner concludes that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


